DETAILED ACTION
The amendment filed 15 March 2022 has been entered. Claims 1-2, 4-5, and 7-18 are pending. The amendments have overcome the 112(a) and 112(b) rejection of the 24 November 2021 Non-Final Rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: (1) “a second magnet located within a recess formed in a central portion of the diaphragm stop device,” of claim 15; (2) “the first magnet comprises a thread, a recess or a projection that is designed and configured to detach the connection between the first magnet and the tie rod or the first magnet and the diaphragm stop element,” of claim 12; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
INVOKED
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (1) “diaphragm stop device” in claim 1, in this case, “device” is a generic place holder and “diaphragm stop” is functional language without sufficient structure to perform stopping of the diaphragm; (2) “diaphragm stop element” in claim 1, 4, 5, 6, 7, 12, 13, 14, 15, in this case, “element” is a generic place holder and “diaphragm stop” is functional language without sufficient structure to perform stopping of the diaphragm.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 7- 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ly (US 9,500,188) in view of Thielmann (DE 4118628, citations to provided machine translation).
Regarding claim 3, Ly discloses the diaphragm pump of claim 1, wherein the diaphragm stop device comprises a diaphragm stop disc (fig 8, plastic domes 161A, 161B, are disk shaped). Ly does not disclose a diaphragm stop element connected to the diaphragm stop disc, the diaphragm being arranged between the diaphragm stop disc and the diaphragm stop element.   Nevertheless, Ly discloses an adhesive bond between the plastic dome and the diaphragm (c 12 l 25-28).

    PNG
    media_image1.png
    325
    507
    media_image1.png
    Greyscale

Annotations on Thielmann Fig 15

    PNG
    media_image2.png
    583
    627
    media_image2.png
    Greyscale

Ly figure 10A above.

Ly does not disclose wherein the diaphragm stop device comprises a diaphragm stop disc threadably engaged to a diaphragm stop element, the diaphragm being arranged between the diaphragm stop disc and the diaphragm stop element.
Thielmann teaches an analogous system to Ly’s magnetic pump system.  Wherein Thielmann teaches a magnetically driven diaphragm pump, with an analogous diaphragm stop device (fig 2, carrier plate 23 of magnet 24, par 0033; the figures depicts the carrier plate 23 as fixed to the elastic membrane 22 with a bolt) at the center of diaphragm (fig 2, elastic membrane 22, par 0033); wherein the diaphragm stop device comprises a diaphragm stop disc (fig 2, bolt is the stop disc) threadably engaged to a diaphragm stop element (fig 2, carrier plate 23 of magnet 24, par 0033; bolt is implicitly threaded), the diaphragm being arranged between the diaphragm stop disc and the diaphragm stop element.  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to simply substitute the adhesively bond to the diaphragm of Ly, with the bolt connection through the membrane of Thielmann, as a simple substitution of one known element (Ly’s 
Regarding claim 2, Ly teaches the diaphragm pump of claim 1, wherein the magnetic adhesive force is greater than or equal to the maximum required return force of the diaphragm during the operation of the diaphragm pump (implicitly the magnetic adhesion is sufficient to connect the piston 133 and dome shaped member 161A in order to connect the bodies during reciprocation; pumping discharge and suction is described in, c 16 l 35-36, 43-48). 
Regarding claim 4, Ly teaches the diaphragm pump of claim 1, further comprising a second magnet (magnetically attractive member of the cassette produces its own magnetic field, c 4 l 35-36; magnetically attractive portion of cassette 112 is the dome shaped member 161A or 161B, c 6 l 4-5, c 21 l 65-67) for contributing to the magnetic adhesive force, the second magnet being is arranged on or in the area of the diaphragm stop element. 
Regarding claim 5, Ly teaches the diaphragm pump of claim 4, wherein the first magnet is arranged on or in the area of the end of the tie rod that faces the diaphragm (electro magnet 137A in piston head 134A, c 16 l 1-2), and the second magnet is arranged with reversed polarity opposite the first magnet in the area of the diaphragm stop element (when magnetically attractive member produces its own magnetic field, the electromagnet current direction is controlled to decouple and implicitly couple the piston and membrane, c 4 l 37, 41, c 21 l 65-67), wherein the first magnet together with the second magnet provides the magnetic adhesive force (both piston and dome-shaped member may contain magnets simultaneously, c 22 l 1-2). 
Regarding claim 7, Ly teaches the diaphragm pump of claim 4, wherein the tie rod has a recess (fig 10A, guiding cavity 145A, c 16 l 24), configured to receive at least a portion of the diaphragm stop element or the second magnet. 

Regarding claim 9, Ly teaches the diaphragm pump of claim 1, wherein the first magnet is formed in the shape of a disc magnet (fig 2, electromagnet 137A, 137B, are depicted with dashed circular outlines, indicating that the electromagnets are disc shaped), a conical magnet, a spherical magnet or a ring magnet. 
Regarding claim 10, Ly teaches the diaphragm pump of claim 1, wherein the first magnet is a permanent magnet (permanent magnets in piston, c 21 l 52-53) or an electromagnet (electromagnet in piston, c 21 l 52-53). 
Regarding claim 11, Ly teaches the diaphragm pump of claim 1, wherein the first magnet has a corrosion-resistant coating (electro magnet 137A can be positioned within the piston head 134A, where both halves of the piston head are bonded around the electro magnet (c 7 l 41-44, 49-51); the piston head can be made of plastic, such as polycarbonate, or PEEK, which is corrosion resistant, c 7 l 36-40). 
Regarding claim 12, Ly teaches the diaphragm pump of claim 1, wherein  the first magnet comprises a thread, a recess or a projection that is designed and configured to detach the connection between the first magnet and the tie rod or the first magnet and the diaphragm stop element (first magnet includes wires to carry current to the electromagnet, wire fits a broad definition of the term thread, the current delivered through the wire can be reversed to cause the piston to repel the magnetically attractive member in order to decouple, c 4 l 35-43). 
Regarding claim 13, Ly teaches the diaphragm pump of claim 1, wherein the first magnet is connected to the surface of the tie rod (the halves of piston head 134A is adhesively bonded around the electromagnet 137A, in order to secure the electromagnet, indicating that the electromagnet connected 
Regarding claim 14, Ly teaches the diaphragm pump of claim 1, wherein  the depth of the recess of the diaphragm stop element (cavities of the plastic dome shaped bodies range from 0.1 inch to 0.15 inch in depth, c 12 l 35-36, and includes chambered edges, c 12 l 37) is greater than the height of that part of the tie rod or the first magnet that is connected to the tie rod when  inserted into the recess (fig 10C depicts the difference in height between the insert and the recess; furthermore, the chamfered edges of the piston 147A are insert against the chamfered edges of the plastic dome 161A; c 7 l 15-20; inherently the insert part of the piston will be of lesser depth than the depth of the plastic dome, in order for the chamfered edges of the piston to press against the chamfered edges of the plastic dome). 
Regarding claim 15, Ly discloses a diaphragm pump (fluid pump, c 5 l 36), comprising: a diaphragm assembly comprising a diaphragm (fig 10A, membrane 140, c 15 l 59) and a diaphragm stop device (dome shaped member 161A, c 15 l 44),  a tie rod (piston 133A, with piston shaft 135A, c 15 l 66, c 6 l 57) configured to move linearly, a first magnet (electro magnet 137A within piston head 134A, c 16 l 1-2) located within a recess formed in a central portion of the tie rod, a second magnet (magnetically attractive member of the cassette produces its own magnetic field, c 4 l 35-36; magnetically attractive portion of cassette 112 is the dome shaped member 161A or 161B, c 6 l 4-5, c 21 l 65-67) located within a recess formed in a central portion of the diaphragm stop device (recess is not defined in applicant’s specification, under a broad interpretation recess is interpreted as a portion of a larger object, the magnetically attraction portion of cassette 112 is inherently within the outer boundary of the cassette and therefore meeting the broad interpretation of recess), wherein the first and second magnets connect the diaphragm stop device to the tie rod by providing  a magnetic adhesive force therebetween (magnetic force between electro magnet 137A and dome-shaped member 161A, c 16 l 1-7)….

Thielmann teaches an analogous system to Ly’s magnetic pump system.  Wherein Thielmann teaches a magnetically driven diaphragm pump, with an analogous diaphragm stop device (fig 2, carrier plate 23 of magnet 24, par 0033; the figures depicts the carrier plate 23 as fixed to the elastic membrane 22 with a bolt) at the center of diaphragm (fig 2, elastic membrane 22, par 0033); wherein the diaphragm stop device comprises a diaphragm stop disc (fig 2, bolt is the stop disc) threadably engaged to a diaphragm stop element (fig 2, carrier plate 23 of magnet 24, par 0033; bolt is implicitly threaded), the diaphragm being arranged between the diaphragm stop disc and the diaphragm stop element.  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to simply substitute the adhesively bond to the diaphragm of Ly, with the bolt connection through the membrane of Thielmann, as a simple substitution of one known element (Ly’s adhesive connection) for another (Thielmann’s bolt connection) in order to achieve the predictable result of providing fixing means to the diaphragm (KSR, 550 U.S. 398 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 
Regarding claim 16, Ly discloses the pump of claim 15, wherein each magnet is formed in the shape of a disc magnet, a conical magnet, a spherical magnet or a ring magnet (fig 6, central cavity 168A depicted as circular, circular cavity 168A accepts a circumferential edge 147A of the piston 133A, indicating that the piston is circular, c 16 l 16-20). 
Regarding claim 17, Ly discloses the pump of claim 15, wherein each magnet is as a permanent magnet (permanent magnets in piston, c 21 l 52-53) or an electromagnet (electromagnet in piston, c 21 l 52-53). 
.  

Response to Arguments
Applicant's arguments filed 15 March 2022 have been fully considered but they are not persuasive.
Applicant argues that Thielmann’s pump device is designed to rotate the diaphragm with the use of magnets (applicant’s arguments, pg 7).  This assertion is incorrect. The magnetic connection of Thielmann is used to reciprocate the diaphragm, and not rotate it (Thielmann, paragraph 0038). Thielmann operates by an electric motor with a rotary shaft rotating a magnetic disc with opposite poles, the rotation of the disk alternately attracts and repulses the opposite poles of the magnet attached to the diaphragm. Applicant’s interpretation appears to be based on the rotating magnets of the motor as described in Thielmann (paragraph 0038). 
Since applicant’s argument is faulty, and there are no other arguments against the combination. The rejection in view of the combination of Ly in view of Thielmann is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746